Per Curiam,
Defendant company’s contention here is substantially the same as below, viz: that the court should have withdrawn the case from the consideration of the jury by instructing them to render a verdict against the plaintiff on the ground that he was guilty of negligence which contributed to the injury of which he complains. We are all of opinion that it would have been error to have done so, for the reason that, upon the controlling questions of negligence and contributory negligence, the testimony was quite sufficient to carry the case to the jury. A careful consideration of all the evidence has convinced us *613that it tends to show that defendant’s negligence was the proximate cause of plaintiff’s injury. It lias also satisfied us that while there is some evidence of contributory negligence on the part of the plaintiff, the testimony relating thereto is not of such a character as would have justified the court in declaring as matter of law that he was guilty of negligence which contributed to his injury.
These conclusions might be fortified by references to and discussion of the testimony, but that would consume time to very little if anjr purpose. Whenever there is a conflict of testimony, or, for any cause, there is a reasonable doubt as to the facts, or as to the inferences to be drawn from them, negligence is always a question for the jury. This case is clearly within the rule; and inasmuch as the questions involved were fairly submitted to the jury in a fully adequate and unexceptionable charge, the verdict should not be disturbed.
Judgment affirmed.